DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/21 has been entered.
Status of Claims
Pending: 
1, 3-14, 16-19, 21
Withdrawn: 
14, 16-19
Rejected:
1, 3-13, 21
Amended: 
1, 3, 14
New: 
NONE
Independent:
1, 14, 17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-262484A (JP’484)
JP’484 teaches a process of casting and heat treating 6xxx aluminum by:
Claim 1

JP’484
Molten aluminum

Molten aluminum
Continuously casting

Casting by 
*continuous or 
*DC casting [0040]
Reheating after casting
420-580C 1-5 min (cl. 3)
T≥480C, 7xxx (cl. 4)
Heat treat by homogeniziation 
500-Tm for 0.5-6 hr [0041]
Quenching after casting

Cooling at rate 20-100C/hr [0042]
Rolling 300-580C

Rolling 350-450C [0018]


Solution heat [0038]


Quenching by fan, mist, spray or immersion in water [0049]

					Table 1
which overlaps the claimed casting, reheating, quenching, and rolling steps and parameters as claimed. At [0056] JP’484 teaches hot rolling to a thickness of 2.5 mm, which is outside the claimed ≥4 mm (claim 1). Though JP’484 teaches rolling to a thinner profile, it would have been obvious to one of ordinary skill in the art to have hot rolled the 6xxx alloy workpiece of JP’484 into a variety of thicknesses, such as ≥4mm, according to the intended purpose, as rolling 
Concerning claim 5, JP’484 teaches an overlapping reheating temperature.
Concerning claim 3, JP’484 teaches an overlapping reheating temperature, but teaches a longer heating time. However, JP’484 teaches reheating time is dependent on workpiece size, and the purpose is to eliminate segregation. It would have been obvious to one of ordinary skill in the art to have maintained peak temperature for an amount of time sufficient to eliminate segregation (such as the claimed 1-5 min), for a workpiece of reduced size (i.e. thin continuous cast sheet instead of a DC cast ingot).
Concerning claim 6, as stated in the Table above, JP’484 teaches quenching by various media, such as water immersion or spray, wherein water immersion/spray would be likely to result in a cooling rate as recited in the instant claim. 
Concerning claim 11, JP’484 teaches aging [0050-51].
Concerning claim 13, JP’484 teaches an overlapping rolling temperature (see Table 1 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-262484A (JP’484) in view of Li (US 2003/0150587).
.

Claims 1, 3-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2003/0150587) in view of Sawtell et al (US 2014/0000768).
Li et al. teaches a process for forming a 6xxx or 7xxx [0062] aluminum alloy sheet by continuously casting (abstract, #3) with an exit temperature of 750-1150 F (399-621 C) [0033], optional reheating (with a reheat 800-1100 F, 426-593 C) [0039], hot rolling 700-1100 F (371-593 C) [0039] to a thickness of 0.01-0.25 in (<=6.35mm), which meets the claimed process steps and overlaps the claimed parameters. Li et al. does not specify quenching after continuously casting as recited in amended claim 1.
Secondary reference Sawtell teaches quenching with a quenching apparatus directly after continuous casting (in order to avoid a separate solution heating (abstract)), wherein quenching occurs to a hot rolling or coiling temperature, or any suitable desired temperature [0038]. It would have been obvious to one of ordinary skill in the art to have quenched as set forth by Sawtell after continuous casting taught by Li, in order to keep precipitates in solid solution and avoid further solution heating post rolling, and because Sawtell teaches said 
Concerning claims 3-5, Li et al., who carefully monitors the temperature of the aluminum strip via controller #100, teaches adjusting the hot rolling slab by reheating (as needed) to high temperature of 800-1100F (426-593C), as needed, in order to improve the texture and grain structure [0039].
Concerning claims 4 and 5, though Li et al. does not disclose specific examples of processing 7xxx or 6xxx alloys, Li et al. teaches said alloys are suitable for his process of continuous casting and hot rolling discussed above, and are held at reheating temperatures that encompass the claimed temperatures of claims 4 and 5. 
Concerning claim 6, though Li does not mention the cooling rate of quenching, Li et al.  teaches water quenching after rolling at [0048], and water quenching would be likely to result in a cooling rate as recited in the instant claim. 
Concerning claim 11, performing a step of artificial aging is held to be a result effective variable, wherein the predictable result is precipitation hardening. 
Concerning claim 12, as stated above, Li et al. teaches an overlapping continuous casting exit temperature.
Concerning claim 13, Li et al. teaches rolling at temperatures 371-593C, which overlaps the claimed "warm" rolling temperature range. Regardless of the term used to describe the rolling (whether "hot" or "warm"), Li et al. teaches rolling at an overlapping temperature.

Claims 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Sawtell as applied to claim 1 above and further in view of Weykamp (US 2018/0112298), or over JP ‘484 as applied to claim 1 above and further in view of Weykamp.
Li et al., Sawtell, and JP’484 are discussed above.
Weykamp teaches cutting and stacking (as a handling option, alternative to coiling) for aluminum processed into sheets (Fig. 2B). Weykamp teaches said cutting and stacking can take place previous to final aging, and before or previous to a first aging step of heating to 100 C; see Weykamp para. [0028] and Fig. 2B. It would have been obvious to have performed the heating of Weykamp to 100 C, prior to stacking, followed by final aging for the process of forming aluminum sheets taught by Li et al. or JP’484, as Weykamp teaches said process facilitates processing and sufficiently precipitation hardens the aluminum alloy sheets [0028].
Concerning claim 21, because JP’484 combined with Weykamp, or the combined disclosures of Li, Sawtell, and Weykamp teach a process of casting, quenching, reheating, hot rolling, cutting, stacking, and aging, substantially as presently claimed, then substantially the same properties are expected for the prior art’s aluminum alloy sheet (including temper), as for the instant invention.  Further, the instant claim merely recited that one provides a “desired” temper, i.e. is not limited to methods that result in any particular temper in the alloy.

Response to Amendment
In the response filed on 3/19/21 applicant amended claims 1, 3, 14, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added. 
Applicant’s argument that the instant invention is allowable because Li et al (alone) does not teach or suggest quenching after casting has been found persuasive. 
However, Applicant’s argument that the instant invention is allowable because Li et al together with Sawtell does not teach or suggest quenching after casting has not been found persuasive. As stated above, secondary reference Sawtell suggests employing a quenching step with a quenching apparatus directly after continuous casting, in a context analogous to that of Li, as set forth in the rejection supra.  Therefore, at a minimum, the combination of Li and Sawtell would have rendered a method as recited in the independent claim obvious to one of ordinary skill in the art, for reasons as stated above. 
The examiner disagrees that there is no motivation to both quench and reheat the workpiece of Li. Secondary reference Sawtell teaches quenching with a quenching apparatus directly after continuous casting, wherein quenching occurs to any suitable desired temperature [0038]. Further, Li teaches reheating prior to hot rolling improves texture and grain structure.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/13/21